Title: To Benjamin Franklin from the Pennsylvania Assembly Committee of Correspondence, 16 October 1771
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Philada: Octr: 16th. 1771.
By Order of the House we inclose their Resolves appointing us their Committee of Correspondence, and you their Agent to transact the Affairs of this Province in Great Britain for the ensuing Year.
The House have Nothing to add to the Instructions sent by former Assemblies except that as they observe from your Letter to the Speaker of the 29th of July, that there is a Disposition in Government to promote, at the next Session of Parliament, such Measures as may tend to conciliate the unhappy Differences subsisting between the Mother Country and her Colonies, They desire that you will be attentive and Exert your utmost Endeavours in Opposition to whatever may affect the general Liberties of America and the rights of this Province, particularly to any Plan that may be proposed for an American Representation in Parliament. We are Your assured Friends
Jos. Galloway SpeakerJos. FoxSaml RhoadsAbel JamesWm. RodmanIsa. Pearson
 Addressed: To / Benjamin Franklin Esqr. / Agent for the Province of Pennsylvania / at / London / per Favr. / Capt. Sparks
